[Cite as State v. Wilmore, 2014-Ohio-4938.]



                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA



                                  JOURNAL ENTRY AND OPINION
                                          No. 101408



                                              STATE OF OHIO


                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                        MICHAEL WILMORE

                                                         DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED



                                      Criminal Appeal from the
                               Cuyahoga County Court of Common Pleas
                                    Case No. CR-96-338286-ZA

        BEFORE: Stewart, J., Kilbane, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED:                   November 6, 2014
FOR APPELLANT

Michael Wilmore, pro se
Inmate No. A324-099
Grafton Correctional Institution
2500 S. Avon-Belden Road
Grafton, OH 44044


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Mary McGrath
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} Defendant-appellant Michael Wilmore requested that this appeal be placed on this

court’s accelerated calendar pursuant to App.R. 11.1 and Loc.R.11.1. By doing so, he has

agreed that we may render a decision in “brief and conclusionary form” consistent with App.R.

11.1(E).

       {¶2} In July 1996, Wilmore pleaded guilty to one count of involuntary manslaughter, an

aggravated felony of the first degree, and received a sentence of 9-25 years in prison. In April

2014, Wilmore filed a motion to correct a void sentence on grounds that at the time it imposed

sentence, the court could only sentence him to four, five, six, or seven years on the minimum

term of the indefinite sentence he received for a first-degree felony. The court denied the

motion.

       {¶3} The court did not err.    Wilmore pleaded guilty to an aggravated felony of the first

degree. Under former R.C. 2929.11(B)(1)(a), the minimum term for an aggravated felony of the

first degree was five, six, seven, eight, nine, or ten years to 25 years. The sentence he received

was legal and not void.

       {¶4}    Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.           A certified copy of

this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.



________________________________________
MELODY J. STEWART, JUDGE

MARY EILEEN KILBANE, P.J., and
EILEEN T. GALLAGHER, J., CONCUR